Order entered May 31, 2016




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00462-CV

                                IN RE SUSAN HAWK, Relator

                 Original Proceeding from the County Criminal Court No. 4
                                   Dallas County, Texas
                            Trial Court Cause No. M15-52765-E

                                            ORDER
                    Before Chief Justice Wright and Justices Lang and Brown

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator’s

petition for writ of mandamus. We ORDER the trial judge, the Honorable Nancy Mulder,

presiding judge of County Criminal Court No. 4, to vacate her April 7, 2016 Order on

Defendant’s Motion for Inspection of Evidence. Should the trial judge fail to comply with this

order, the writ will issue. We ORDER the trial judge to file with this Court, within thirty (30)

days of the date of this order, a certified copy of her order issued in compliance with this order.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE